DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on May 27, 2016. It is noted, however, that applicant has not filed a certified copy of the IT102016000055139 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1, 3, 7-10, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 16 recite, or similarly recite, inter alia, 
“…wherein said means aimed at informing the patient about the correctness of performance of said test include a series of LEDs, more than three in number, said series of LEDs indicating a correct performance of the test with a predetermined combination of lights in accordance with instructions received from of via said base unit, wherein said series of LEDs are arranged on a surface of a cylindrical container containing, partially incorporated therein, an elongated cylindrical body, said elongated cylindrical body forming, together with said cylindrical container, said mouthpiece, wherein said 2cylindrical container has a cylindrical surface bounded by two bases, wherein 3the elongated cylindrical body is partially incorporated in one base of said two 4bases, wherein said 2elongated cylindrical body has a smaller diameter than a larger diameter of said 3one base, wherein said surface of the cylindrical container that said LEDs are 4arranged on an annular surface of said one base, said annular surface having 5an inside diameter defined by said smaller diameter of said elongated 6cylindrical body and an outside diameter defined by said larger diameter of said 7one base, and wherein said LEDs are arranged in a semicircular arc on said one base around said elongated cylindrical body so as to be face-to-face withPage 5 of 9Attorney Docket No. 680-331.093-879 Ser. No.: 15/604,073 9the patient blowing into the mouthpiece via said elongated cylindrical body for 10comfortable viewing.”
The closest references found during Examiner’s search of the prior art were US 2018/0140252 A1 to Luxon and US 2017/0270260 A1 to Shetty et al. (“Shetty”). However, Luxon and Shetty, alone or in combination with any other prior art reference, fails to anticipate or render obvious the invention of claims 1 and 16, including “…wherein said means aimed at informing the patient about the correctness of performance of said test include a series of LEDs, more than three in number, said series of LEDs indicating a correct performance of the test with a predetermined combination of lights in accordance with instructions received from of via said base unit, wherein said series of LEDs are arranged on a surface of a cylindrical container containing, partially incorporated therein, an elongated cylindrical body, said elongated cylindrical body forming, together with said cylindrical container, said mouthpiece, wherein said 2cylindrical container has a cylindrical surface bounded by two bases, wherein 3the elongated cylindrical body is partially incorporated in one base of said two 4bases, wherein said 2elongated cylindrical body has a smaller diameter than a larger diameter of said 3one base, wherein said surface of the cylindrical container that said LEDs are 4arranged on an annular surface of said one base, said annular surface having 5an inside diameter defined by said smaller diameter of said elongated 6cylindrical body and an outside diameter defined by said larger diameter of said 7one base, and wherein said LEDs are arranged in a semicircular arc on said one base around said elongated cylindrical body so as to be face-to-face withPage 5 of 9Attorney Docket No. 680-331.093-879 Ser. No.: 15/604,073 9the patient blowing into the mouthpiece via said elongated cylindrical body for 10comfortable viewing,” together with all other claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791